conclude that our extraordinary intervention is not warranted. NRS
                34.160; Pan, 120 Nev. at 228, 88 P.3d at 844. Accordingly, we
                           ORDER the petition DENIED.



                                                                                , C.J.
                                                  Hardesty


                                                            tv                     J.
                                                  Parraguirre




                                                  Douglas




                                                                                   J.



                cc:   Hon. Jerry A. Wiese, District Judge
                      Law Office of Bradley L. Booke
                      Carroll, Kelly, Trotter, Franzen, & McKenna & Peabody
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Moriarity Badaruddin & Booke
                      Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) [947A